Citation Nr: 0103465	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for service-connected hallux valgus with painful 
bunions, left foot.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected hallux valgus with painful 
bunions, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from January 1987 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in pertinent 
part, denied the appellant's claims for increased 
(compensable) disability evaluations for service-connected 
hallux valgus with painful bunions, bilaterally.  


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Need for Additional Medical Examination and Medical 
Evidence

In addition to the reason for Remand described above, the 
Board notes that in the notice of disagreement filed by the 
veteran in October 1999, he indicated that he was currently 
receiving treatment at the VA medical center and requested 
that the RO obtain these treatment records for consideration 
herein.  No attempt to obtain these additional records 
appears to have been made.  In the judgment of the Board, an 
effort should be made to obtain any recent treatment records 
from VA. Ferraro v. Derwinski, 1 Vet. App. 326, 334 (1991).  
Accordingly, the RO should contact the appellant requesting 
information regarding all medical treatment he has received 
for his service-connected hallux valgus with painful bunions, 
bilaterally, during the course of this appeal.  See 
38 U.S.C.A. § 5103A(c) (2000).

The Board also notes that the appellant's most recent VA 
examination of the feet was conducted in June 1999.  Since 
that time, the appellant has alleged that his bilateral foot 
disorder has worsened.  A private treatment report, dated in 
November 1999, also appears to indicate that the severity of 
the appellant's condition may have changed.  Consequently, 
the Board believes that an additional VA examination 
concerning these conditions should be conducted prior to a 
final determination herein.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who have treated 
him for his service-connected hallux 
valgus with painful bunions of the left 
and right feet during the course of this 
appeal.  After securing the necessary 
release(s), the RO should attempt to 
obtain these records, and in particular 
any records regarding this treatment from 
a VA medical facility. 

2.  Thereafter, the appellant should be 
afforded a VA examination to determine 
the current severity of his service-
connected hallux valgus with painful 
bunions of the left and right feet.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should obtain a detailed history 
and record the appellant's complaints in 
full.  Complete clinical findings should 
be reported.  The extent of any 
functional loss of the feet due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the appellant 
is supported by adequate pathology and 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range of motion loss and 
function,  with specific findings made 
regarding range of motion of the various 
joints of the veteran's feet and ankles, 
to include the extent to which that 
motion deviates from normal.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
appellant's claims on appeal, with 
consideration given to all applicable 
rating codes and criteria, (including any 
potential analogous rating codes, as for 
instance Diagnostic Codes 5279 or 5284.)  
If the benefit sought on appeal remains 
denied the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
remaining issue then on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




